FILED
                             NOT FOR PUBLICATION                             MAR 03 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 WILLIAM SHARKOZY, AKA Bill                      No. 08-17347
 Sharkozy,
                                                 D.C. No. 2:08-cv-00640-ROS
               Plaintiff - Appellant,

   v.                                            MEMORANDUM *

 CITY OF PAYSON POLICE
 DEPARTMENT, Payson, Arizona,

               Defendant - Appellee.



                     Appeal from the United States District Court
                              for the District of Arizona
                      Roslyn O. Silver, District Judge, Presiding

                            Submitted February 16, 2010 **


Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        William Sharkozy appeals pro se from the district court’s judgment



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

JK/Research
dismissing his action alleging that police officers neglected their duties. We have

jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion the

district court’s dismissal pursuant to its local rules. Ghazali v. Moran, 46 F.3d 52,

53 (9th Cir. 1995) (per curiam). We affirm.

       The district court did not abuse its discretion by dismissing the action for

failure to file an opposition to defendant’s motion to dismiss because Sharkozy had

ample time to respond to the motion to dismiss but failed to do so. See id. at 54.

Morever, Sharkozy has waived any challenge to the district court’s dismissal

because he has not addressed it on appeal. See Kim v. Kang, 154 F.3d 996, 1000

(9th Cir. 1998) (“[W]e will not ordinarily consider matters on appeal that are not

specifically and distinctly argued in appellant’s opening brief.”) (citation and

internal quotation marks omitted).

       Sharkozy’s remaining contentions are unpersuasive.

       Sharkozy’s motion to proceed in forma pauperis is granted. The Clerk shall

amend the docket to reflect this status.

       Sharkozy’s other pending motions, filed on August 27, 2009, are denied.

       AFFIRMED.




JK/Research                                2                                       08-17347